         Case 1:18-cv-01551-ESH Document 168 Filed 06/10/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                  Plaintiffs,

                           v.
                                                         Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                  Defendants.



                                DEFENDANTS’ STATUS REPORT

        In accordance with the Court’s Order entered on June 8, 2020 (ECF No. 167), Defendants

respectfully submit this report.

        1.      The Court’s June 8, 2020 order requires Defendants to file updated information

regarding the current named plaintiffs (whether the named plaintiffs have been reinstated, the

status of their naturalization applications, if applicable, etc.).

        2.      The Court further ordered that Defendants provide plaintiffs’ counsel with

information regarding the breakdown of the 50 individuals whose names were sent to plaintiffs’

counsel because they will be receiving “Phase 2” letters due to their negative MSSDs. The Court

ordered that the information provided to plaintiffs include any information regarding whether

these individuals did or did not respond to their MSSR notification letters, or whether letters sent

to them were deemed undeliverable.

        3.      On June 25, 2019, the Court ordered that four plaintiffs named in the Second

Amended Complaint are no longer proper plaintiffs. Those four plaintiffs are: Bright Izudike,

Hembashima Sambe, Emeka Udeigwe, and Xing Lu. ECF No. 107. As a result of the Court’s
           Case 1:18-cv-01551-ESH Document 168 Filed 06/10/20 Page 2 of 3



June 25, 2019 Order, the current named plaintiffs are: Lucas Calixto, Yisheng Dai, Tounde

Djohi, Wanjing Li, Zeyuan Li, Fang Lu, and Jingquan Qu.

       4.      Military status of current named plaintiffs:

               a.      Plaintiff Calixto was reinstated in the U.S. Army Reserve. ECF No. 22-1,

ECF No. 89-2. The Army issued Plaintiff Calixto a favorable MSSD pursuant to the procedures

in the Army’s 26 October 2018 policy, and the MSSD is currently with the DOD CAF for

issuance of a National Security Determination.

               b.      Plaintiff Yisheng Dai is currently in the U.S. Army Reserve. ECF

No. 113.

               c.      Plaintiff Tounde Djohi was reinstated in the U.S. Army Reserve. ECF No.

22-1, ECF No. 89-2. Plaintiff Djohi was issued an adverse MSSR notice pursuant to the Army’s

26 October 2018 policy, and his MSSD is pending.

               d.      Plaintiff Wanjing Li is currently in the U.S. Army Reserve. ECF No. 22-1,

ECF No. 89-2. Plaintiff Li was issued an adverse MSSR notice pursuant to the Army’s 26

October 2018 policy.

               e.      Plaintiff Zeyuan Li is currently in the U.S. Army Reserve. ECF No. 113.

Plaintiff Zeyuan Li signed a new enlistment contract in November 2019.

               f.      Plaintiff Fang Lu is currently in the U.S. Army Reserve. ECF No. 22-1,

ECF No. 89-2. Plaintiff Lu was issued an adverse MSSR notice pursuant to the Army’s 26

October 2018 policy.

               g.      Plaintiff Jingquan Qu is currently in the U.S. Army Reserve. ECF No. 22-

1, ECF No. 89-2. Plaintiff Qu was issued an adverse MSSR notice pursuant to the Army’s 26

October 2018 policy.



                                                 2
         Case 1:18-cv-01551-ESH Document 168 Filed 06/10/20 Page 3 of 3



       5.      USCIS has confirmed for counsel and the Army that Lucas Calixto, Tounde

Djohi, Wanjing Li, Zeyuan Li, Fang Lu, and Jingquan Qu have all naturalized. USCIS has also

informed counsel and the Army that Yisheng Dai’s naturalization application was denied;

however, he filed a second application on April 2, 2020, which is currently being reviewed.

       6.      On June 9, 2020, Defendant sent a list of 44 individuals 1 who will be receiving

“Phase 2” letters due to their unfavorable MSSDs. On June 10, 2020 Defendants sent to

Plaintiffs’ counsel an additional 5 names of individuals who will be receiving “Phase 2” letters

due to unfavorable MSSDs. The information Defendants sent Plaintiffs on both lists included

whether the individuals either responded to their adverse MSSR notification letters or the Army

received no response or deemed them undeliverable.

Dated: June 10, 2020                 Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     DANIEL F. VAN HORN
                                     D.C. Bar # 924092
                                     Chief, Civil Division

                              By:    Jeremy A. Haugh
                                     JEREMY A. HAUGH
                                     Special Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2574
                                     jeremy.haugh@usdoj.gov


                                     Attorneys for Defendants




1
 Due to technical difficulties, Defendants were unable to forward the list until the morning of
June 9, 2020.
                                                3
